UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MISSOURI
SOUTHERN DIVISION

LEISA GROVES,

Plaintiff,
Vv. Case No.: 6:20-cv-03414
KENT INTERNATIONAL INC.,

WAL-MART STORES EAST, L.P., and
WALMART, INC.,

JURY TRIAL DEMANDED

Defendants.

DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S PETITION
PURSUANT TO FED. R. CIV. PRO. 12(b)(6)

COME NOW Defendants, WAL-MART STORES EAST |, L.P., incorrectly sued as
Wal-Mart Stores East, L.P., and WALMART INC., incorrectly sued as Walmart, Inc., by and
through their attorneys, BETH C. BOGGS and BOGGS, AVELLINO, LACH & BOGGS,
L.L.C., and hereby move the Court pursuant to Fed. R. Civ. Pro. 12(b)(6) to dismiss all
counts of Plaintiff’s Petition against them. In support of their Motion, Defendants state as
follows:

1. This case arises out of an alleged tricycle accident which occurred on April
4, 2016. Plaintiff alleges that she was injured when the tricycle’s brakes failed.

2 Plaintiff's Petition is stated in 7 counts. Each count is brought against all
Defendants. Count | alleges strict product liability. Count II alleges negligence per se.
Count Ill alleges negligence. Count IV alleges breach of implied warranty. Count V
(incorrectly identified as Count IV) alleges breach of express warranty. Count VI

(incorrectly identified as Count IV) alleges breach of limited warranty. Count VII

Case No.: 6:20-cv-03414 Page 1 of 5

Case 6:20-cv-03414-BCW Document9 Filed 12/31/20 Page 1of5
(incorrectly identified as Count VI) alleges violation of the Missouri Merchandising
Practices Act.

5. Count | should be dismissed because Mo. Rev. Stat. § 537.762 allows the
dismissal of a Defendant whose liability is based solely on its status as a seller in the stream
of commerce. Mo. Rev. Stat. § 537.762.1. Section 537.762 applies to any products
liability claim in which another Defendant, including the manufacturer, is properly before
the Court, and from whom total recovery may be had for Plaintiff’s claim. Mo. Rev. Stat. §
537.762.2,

A. The manufacturer of the tricycle, Kent International, Inc., is properly before
the Court, and from whom total recovery may be had for Plaintiff’s claim.

5. An Affidavit in compliance with Mo. Rev. Stat. § 537.762.3 shall be filed by
Defendants in support of this Motion.

6. Count | should also be dismissed because its allegations are directed against
all Defendants and it fails to adequately differentiate the allegations of product defects

among the Defendants and, as a result, Defendants are unable to determine the nature of
the claims against them which they are called upon to defend.

Pe Defendant, Walmart Stores East I, L.P., is the proper Defendant for claims
arising out of the Walmart store located at 1101 Branson Hills Parkway, Branson, Missouri.
Walmart Inc., improperly sued as Walmart, Inc., is not a proper party to this claim, and
should be dismissed.

8. Count II should be dismissed because it attempts to state a claim for

negligence per se without sufficiently alleging the statute which Plaintiff claims was

Case No.: 6:20-cv-03414 Page 2 of 5

Case 6:20-cv-03414-BCW Document9 Filed 12/31/20 Page 2 of 5
violated. Count II also fails to allege that Plaintiff was a member of the class of persons
intended to be protected by the statute. Count II also fails to allege that Plaintiff's alleged
injury was the kind of injury that the statute was designed to prevent. Count II also fails to
allege that the violation of the statute was the proximate cause of Plaintiff's injury. Asa
result, Count II must be dismissed.

9. Count III must be dismissed because it is brought against all Defendants and
Plaintiff fails to differentiate the various alleged acts and omissions of negligence among
the Defendants, so that Defendants are unable to determine the nature of the claim which
they are called upon to defend.

10. Count IV must be dismissed because it fails to sufficiently allege that Plaintiff
gave the required notice to these Defendants, or any of them. Plaintiff simply alleges that
notice of her injury was provided to Defendants as a whole.

11. Count V (incorrectly identified as Count IV) must be dismissed because it
fails to sufficiently identify the express warranty on which it is purportedly based, and it
fails to sufficiently allege notice to these Defendants in the same manner as Count IV.

12. Count VI (incorrectly identified as Count IV) must be dismissed because the
alleged limited warranty was allegedly made by Defendant, Kent International, Inc., but
Plaintiff prays for judgment on that Count against all Defendants, jointly and severally.

13. Count VII (incorrectly identified as Count VI) must be dismissed because it
fails to sufficiently allege the deception, fraud, false pretense, false promise,
misrepresentation, unfair practice, concealment, suppression, and omission of material

facts upon which it is purportedly based.

Case No.: 6:20-cv-03414 Page 3 of 5

Case 6:20-cv-03414-BCW Document9 Filed 12/31/20 Page 3 of 5
14. Defendants’ Memorandum in Support of this Motion is filed herewith, and

incorporated herein.

WHEREFORE, Defendants WAL-MART STORES EAST I, L.P., incorrectly sued as
Wal-Mart Stores East, L.P., and WALMART INC., incorrectly sued as Walmart, Inc., pray
this Court to enter an Order dismissing all Counts of Plaintiff’s Petition, and for such other

and further relief as the Court deems just.

DEFENDANTS DEMAND TRIAL BY JURY

Respectfully submitted,

WAL-MART STORES EAST, L.P.,
and WALMART INC.

By:__/s/ Beth C. Boggs
Beth C. Boggs, #43089MO
BOGGS, AVELLINO, LACH & BOGGS, L.L.C.
9326 Olive Blvd., Suite 200
St. Louis, MO 63132
(314) 726-2310 Telephone
(314) 726-2360 Facsimile
bboggs@balblawyers.com
Attorneys for Defendants

Case No.: 6:20-cv-03414 Page 4 of 5

Case 6:20-cv-03414-BCW Document9 Filed 12/31/20 Page 4of5
CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing
document was electronically filed with the Clerk of the United States District Court,
Western District of Missouri, by using the Courts CM/ECF Electronic Filing System this 31st
day of December, 2020, with an electronic copy to be served by email upon the
following:

Craig R. Heidemann, #42778
Douglas, Haun & Heidemann, P.C.
901 E. St. Louis Street, 12" Floor
Springfield, MO 65806

(417) 893-6876 Telephone

(417) 826-2845 Facsimile
craig@dhhlawfirm.com

Attorney for Plaintiff

 

Efi A pLebe—

Z:\LOK_data\2162\103\Def Mtn to Dismiss - Fed Ct.docx\JRG\na

Case No.: 6:20-cv-03414 Page 5 of 5

Case 6:20-cv-03414-BCW Document9 Filed 12/31/20 Page 5of5
